DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to Applicant Arguments/Remarks Made in an Amendment received on 05/07/2020. Claims 18-31, 33-37, and 54 are currently pending. Claims 1-17, 32, and 38-53 are withdrawn from consideration. 

    Response to Arguments
Applicant argues claim 18 amended limitation, i.e., the porous structure is integrated into the body as a single unitary structure is not anticipated by any of the cited references. Applicant’s arguments with respect to claim(s) 18-31, 33-37, and 54 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. It is agreed that none of the previously applied references overcome claim 18 amendment, however Willies et al. (US Publication 2016/0199193) teaches the amended limitation, see office action below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim(s) 18-20, 22, 25-29, 33, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Wecker et al. (US Publication 2017/0367841), hereinafter “Wecker” in view of Willis et al. (US Publication 2016/0199193), hereinafter “Willis”. 
Regarding claim 18, Wecker discloses an implantable device (1) comprising a generally trapezoidal shaped body (¶21) configured for midline insertion between vertebral bodies of a spine (¶21), the body having an upper surface (2), a lower surface (3), an anterior portion (4a), a posterior portion (4b), and a pair of sidewalls (4) extending between the upper and lower surfaces (2 and 3, respectively) and connecting the posterior and anterior portions (4b and 4a, respectively).
Wecker fails to explicitly disclose at least one of the upper surface, lower surface or sidewalls having a porous structure integrated into the body as a single unitary structure, the porous structure being configured to allow bony ongrowth and bony ingrowth therethrough.  
However, Willis teaches a spinal implant (10) with upper and lower surfaces (12 and 14, respectively) having a porous structure (i.e. defined as the porous upper, lower, and surface between the upper and lower surfaces) integrated into the body (defined as 10) as a single unitary structure (as best seen in Figure 2B by the darker sections, the implant is formed of porous portions integrated into the implant body as a single unitary porous structure), the porous structure is capable of allowing bony on growth and bony ingrowth there through (¶29).

Regarding claim 19, the modified Wecker’s device discloses wherein the interface between the porous structure (defined as the porous portion 12, 14 and there between of Willis) and sidewalls (26 and 28 of Willis) is seamless and void of mechanical or chemical bonding (see Figure 2b of Willis).  
Regarding claim 20, the modified Wecker’s device discloses the further having a roughened, textured surface (6 of Wecker).  
Regarding claim 22, the modified Wecker’s device discloses wherein the porous structure (defined as the porous portion 12, 14 and there between of Willis) is contained within a solid perimeter structure (as best seen in Fig. 2B the porous structure is depicted as the darker sections of Willis).  
Regarding claim 25, the modified Wecker’s device discloses wherein the upper surface (2 of Wecker) and lower surface (3 of Wecker) are non-parallel such that one of the pair of sidewalls (4 of Wecker) has a greater height than the other sidewall to form a wedge-shaped body (see Figure 1 of Wecker).  
Regarding claim 26, the modified Wecker’s device discloses wherein the device (1 of Wecker) is configured to have a convex profile to nest with bony endplates (see Figure 1 and ¶21 of Wecker).  


    PNG
    media_image1.png
    279
    527
    media_image1.png
    Greyscale

Regarding claim 28, the modified Wecker’s device discloses further including a porous graft containment porous groove (14 of Wecker) around the central opening.  
Regarding claim 29, the modified Wecker’s device discloses wherein the anterior portion (4a of Wecker) of the device includes one or more apertures (7 of Wecker) for receiving a fixation element (¶23 of Wecker).  
 	Regarding claim 33, the modified Wecker’s device discloses wherein the sidewalls (4c of Wecker) include an aperture (8 of Wecker) for receiving an insertion tool (¶23 of Wecker).  
Regarding claim 36, the modified Wecker’s device discloses an implantable device (1 of Wecker) configured for insertion between vertebral bodies in the cervical spine (¶21 of Wecker).  
.  

Claims 21, 24, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Wecker et al. (US Publication 2017/0367841) and Willis et al. (US Publication 2016/0199193), and further in view of Jones et al. (US Publication 2007/0142914), hereinafter “Jones”.
Regarding claim 21, the modified Wecker’s device discloses the claimed invention except for the porous structure comprising a mesh or lattice structure between the upper and lower surfaces. 
However, Jones teaches medical implants having a porous surface and a partially porous metallic structure (¶4), the porous surface is constructed in a form of a lattice (¶87). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Wecker’s device porous upper and lower surfaces with a lattice structure as taught by Jones, since such a modification would provide constructs with interconnecting porous cells that closely resemble the structure of trabecular bone (¶87 of Jones).
Regarding claim 24, the modified Wecker’s implant cell units have a dodecahedron geometry (¶87 of Jones).  
	Regarding claim 34, the modified Wecker’s implant comprises a biocompatible metal (¶47 of Jones).  
 (¶47 of Jones).  

Claims 23 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Wecker et al. (US Publication 2017/0367841) and Willis et al. (US Publication 2016/0199193), and further in view of Jones et al. (US Publication 2007/0142914).
Regarding claim 23, the modified Wecker’s implant comprises a plurality of randomized cell units (¶87 of Jones), but fails to explicitly disclose the porous structure having pores between about 0.3mm to 0.7 mm in diameter.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the porous structure of the modified Wecker’s implant with pores between about 0.3mm to 0.7 mm in diameter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
Regarding claim 54, the modified Wecker’s device discloses wherein the body is about 50% to about 90% porous (i.e. the porous surface may have a porosity between 55%-65%, ¶29 of Willis). 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Wecker et al. (US Publication 2017/0367841) in view of Willis et al. (US Publication 2016/0199193), and further in view of Thalgott et al. (US Publication 2011/0166656), hereinafter “Thalgott”.

However, Thalgott teaches an intervertebral implant (10) having one or more apertures comprising a superior aperture (26) extending superiorly and two inferior apertures (26) extending inferiorly (¶30 and 31 mention that the implant may have any number of holes in any location on the implant).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Wecker’s implant with a superior aperture extending superiorly and two inferior apertures extending inferiorly as taught by Thalgott, since such a modification would provide fixation elements inserted so as to secure the implant to respective superior and inferior vertebral bodies (¶31 of Thalgott).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Wecker et al. (US Publication 2017/0367841) and Willis et al. (US Publication 2016/0199193), and further in view of Chapman et al. (US Patent 5,041,114), hereinafter “Chapman”.
Regarding claim 31, the modified Wecker’s implant discloses the claimed invention except for wherein the one or more apertures has an hourglass shape.
However, Chapman teaches a plate (45) wherein one or more apertures (61) has an hour glass shape (see the annotated figure 7 below).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Wecker’s implant with . 


    PNG
    media_image2.png
    207
    510
    media_image2.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
DIANA S JONES whose telephone number is (571)270-5963.  The examiner can normally be reached on Tuesday and Wednesday from 8:00am to 6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-270-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Diana Jones/Examiner, Art Unit 3775 
/ZADE COLEY/Primary Examiner, Art Unit 3775